MORRISON, Judge.
This is a habeas corpus proceeding. During the Court’s vacation, an application for writ of habeas corpus was presented to the writer alleging that the relator Ernst was held in contempt by the Honorable John Snell, Jr., Judge of the 55th Judicial District Court of Harris County, Texas, and committed to the custody of the sheriff until he purged himself by delivering to the defendant certain documents in his possession.
It has now been made known to this Court that such documents have been delivered to defendant.
Relator’s motion to dismiss his application for writ of habeas corpus is granted.